Mr. Justice Pringle
delivered the opinion of the Court.
Plaintiff in error was convicted of murder and this Court affirmed the conviction and issued a remittitur to the trial court, Corbett v. People, 153 Colo. 457, 387 P. *239(2d) 409. During the course of the proceedings in this Court, counsel for the plaintiff in error filed a petition requesting us to direct the trial court to set a fee for their services to the plaintiff in error on the writ of error and to pay their out-of-pocket expenses incurred in presenting the writ of error. No action was taken by this Court on the petition and after the remittitur was issued counsel renewed their request that this Court direct the trial court to pay them a fee and their out-of-pocket expenses, or in the alternative, that this Court set a fee.
From the record presented before us, it appears that no request for payment of counsel fees for prosecuting the writ of error herein and the out-of-pocket monies expended thereon by counsel has ever been made in the trial court.
We have said that the trial court is the proper forum in which to request counsel to represent an indigent defendant for the purpose of suing out a writ of error, In Re Griffin’s Petition, 152 Colo. 347, 382 P. (2d) 202, In Re Pigg’s Petition, 152 Colo. 500, 384 P. (2d) 267, and the same principle is applicable to a request for attorneys’ fees and out-of-pocket expenditures on prosecuting the writ of error.
The petition is accordingly denied.